Citation Nr: 1625475	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

2.  Entitlement to service connection for cold weather injuries.

3.  Entitlement to service connection for a lower back problem/back pain.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to October 1979.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that held that new and material evidence had not been received to reopen claims for service connection for PTSD and major depressive disorder (claimed as depression and anxiety).

Turning to the relevant procedural history of this claim, the Board observes that a July 2007 rating decision denied service connection for PTSD and major depressive disorder.  The rating decision found that there was no nexus relating the Veteran's claimed current PTSD or major depressive disorder to his active duty. 

The July 2007 rating decision is a final and binding determination based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015).  However, in May 2011 VA received a response from the Defense Personnel Records Information Retrieval System (DPRIS).  This response supports the Veteran's psychiatric claim and is therefore relevant it.  

There is no indication that VA could not have obtained this evidence before, either because it did not exist or because the Veteran did not provide enough information to obtain it.  Thus, because relevant service department records have been received since the July 2007 rating decision, and because there is no indication that VA previously would have been unable to obtain them had it made efforts to that end, the claim must be reconsidered on its underlying merits, that is, without first having to have new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156(c).

In addition, this case is before Board on appeal from a July 2013 rating decision that denied service connection for cold weather injuries and a lower back problem.  

In January 2016, the Veteran testified at a Board hearing before the undersigned via videoconference with respect to the psychiatric disability claim [the appeal as to the other claims was not perfected until after the hearing, and the Veteran did not desire a hearing as to the additional issues]; a transcript is included in the record.


FINDINGS OF FACT

1.  The competent medical evidence, and the competent and credible lay evidence, demonstrates that it is at least as likely as not that the Veteran's acquired psychiatric disability, to include PTSD and depressive disorder, is related to the Veteran's active duty.  

2.  The competent medical evidence, and the competent and credible lay evidence, does not demonstrate that the Veteran's cold weather injuries are related to active duty.  

3.  The competent medical evidence, and the competent and credible lay evidence, does not demonstrate that the Veteran's lower back problem/back pain is related to active duty.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD and depressive disorder, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Cold weather injuries were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  A lower back problem/back pain was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board is granting the claim for service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Notice for the claims for cold weather injuries and a lower back problem/back pain was provided in a March 2013 letter.  Accordingly, the duty to notify has been fulfilled with respect to these claims. 

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA and private medical records, and the transcript of a January 2016 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

In July 2013, the Veteran was provided a VA examination for his low back.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Veteran has not been afforded a VA examination for his cold weather injuries claim, and an opinion as to the etiology of any such disability has not otherwise been obtained.  

The Board recognizes that VA has a duty to provide a VA examination resulting in an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, there is no evidence that the Veteran has been diagnosed as having cold weather injuries at any time during or after active duty.  There is no medical evidence that any current disability may be related to cold weather exposure during active duty, and the Veteran has not alluded to the existence of any such evidence.  Therefore, the first and third McLendon elements are not satisfied and a remand in order to obtain a medical opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

An Acquired Psychiatric Disorder, to Include PTSD 
and Depressive Disorder

In addition to the general law set forth above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  

Based on a thorough review of the evidence, the Board finds that the evidence supports service connection for acquired psychiatric disability, to include PTSD and depressive disorder.

The Veteran testified that a helicopter was shot down several minutes after it flew over his position when he was serving in Korea.  See also February 17, 2010 written statement.  The May 2011 response from DPRIS relates that DPRIS and the National Archives and Records Administration were unable to locate any records for the Veteran's unit for the period indicated by the Veteran [the summer of 1977].  However, records from the Eighth US Army Chronology for the period from July 1 to December 31, 1977, did reflect that a helicopter from the 213th Aviation Company was shot down after straying over North Korean airspace.  The US Army Center for Military History indicated that the Veteran's unit was located near the DMZ, according to the Station List for June and September 1977.  The Board finds that the May 2011 DPRIS report constitutes probative evidence that the Veteran's claimed stressor actually occurred.  

The report of a March 2016 private psychological disability examination reflects that the examiner reviewed many documents, including VA and private psychiatric treatment records.  The report relates that, based on the Veteran's history, the current examination and a review of the Veteran's historical records, the Veteran had an Axis I diagnosis of PTSD and a Depressive Disorder.  The psychological disability was at least as likely as not to have to have originated during his time in military service, and was, in fact, more likely to be related to these experiences than not (italics and underlining in original).

The Board finds that the report of the March 2016 private psychological disability examination constitutes probative evidence that the Veteran now has PTSD and depressive disorder, related to his military service in general and his corroborated active duty stressor in particular.  

The Board acknowledges that the record includes the report of a May 2011 VA PTSD examination.  The pertinent Axis I diagnosis was major depressive disorder, recurrent, with severe psychotic features; and anxiety disorder, NOS.  The examiner stated that the Veteran's symptoms did not meet the full criteria for PTSD and that it was more likely than not that the Veteran's symptoms of anxiety were not caused by his experiences in the military, but instead were based on events that occurred to the Veteran prior to his military service.  The Veteran's symptoms of depression also appeared to have preceded his military service according to the examiner.  

Even considering the May 2011 VA examination report, the evidence that the Veteran has a psychiatric disability as a result of active duty is at least in equipoise with the evidence that he does not.  In such a case, the benefit of the doubt is afforded to the Veteran.  38 U.S.C.A. § 5107(b).

In light of the foregoing, the Board finds that service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, is warranted.

Cold Weather Injuries

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for cold weather injuries.  The evidence does not show that the Veteran has cold weather injuries.

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses  related to cold weather injuries.  Post-service VA and private treatment records are also negative for complaints, symptoms, findings or diagnoses  related to cold weather injuries.  

The Board acknowledges the assertions by the Veteran that he has cold weather injuries.  However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has cold weather injuries) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for cold weather injuries.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Lower Back Problem/Back Pain

In addition to the general law set forth above, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for a lower back problem/back pain.  The evidence does not show that any current low back disability is related to the Veteran's active duty, or may be so presumed.

The Veteran's service treatment records reflect complaints and treatment for low back pain in June and August 1979, related to lifting.  The report of the Veteran's September 1979 separation medical examination and the September 1979 separation report of medical history are negative for relevant complaints, symptoms, findings or diagnoses.  

The post-service VA and private medical records fail to reflect relevant complaints, symptoms, findings or diagnoses for many years after the Veteran's separation from active duty.  Thus, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.  Moreover, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The post-service VA medical records show current back symptoms and diagnoses, but fail to link them to the Veteran's service.  The Board finds it significant that in 2003, the Veteran reported low back pain that began approximately 15 years earlier after a motor vehicle accident.  The Board finds this medical history to be especially credible, as the Veteran provided it while seeking medical treatment.  

The report of the July 2013 VA examination provides that the Veteran reported a post-service MVA in 1981-1982.  He reported that his current back pain began about 2-4 years earlier.  The current diagnosis was lumbar degenerative disc disease and degenerative joint disease.   

The examiner summarized that the Veteran apparently had an episode of low back pain in service that lasted just over 2 months.  On his separation medical history, he stated that he had no medical problems or recurrent low back pain and was taking no medication.  In 2003, the Veteran reported the onset of low back pain with an MVA approximately 15 years earlier, which would have been around 1988, which was 9 years after separation.  Today, the Veteran described the pain as being 3-4 years old, and then stated that the MVA was in 1981 or 1982,  In either case, it was post military service.  The examiner stated that he was therefore forced to opine that the Veteran's current low back problems were not related to anything that occurred in service.  

The Board finds that the July 2013 VA medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with specific references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the specific references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

By contrast, there is no medical evidence linking the Veteran's lumbar degenerative disc disease and degenerative joint disease to his military service. 

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current lower back problem/back pain, diagnosed as lumbar degenerative disc disease and degenerative joint disease, is a result of his active duty) falls outside the realm of common knowledge of a lay person.  See Kahana, supra; Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a lower back problem/back pain.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted.

Service connection for cold weather injuries is denied.

Service connection for a lower back problem/back pain is denied.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


